DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                     CHRISTOPHER M. CHAMBERS,
                             Petitioner,

                                      v.

                          STATE OF FLORIDA,
                             Respondent.

                                No. 4D18-597

                                [May 31, 2018]

   Petition for writ of habeas corpus to the Circuit Court for the Nineteenth
Judicial Circuit, Indian River County; Cynthia L. Cox, Judge; L.T. Case
No. 31-2002-CF-000853 A.

   Christopher M. Chambers, Lake City, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., WARNER and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.